DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 13-19, 21-26, and 28 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Manthiram et al. (US 20150349380 A1). 
	Regarding claim 1, Manthiram discloses an electrolyte composition ([0084]-[0086]) comprising:
	an active salt ([0086]); and
	a solvent that comprises 100 vol.% of at least one orthoformate, based on the total volume of the solvent portion (trimethoxymethane [0085], use of only this solvent i.e. 100 vol.% falls within the claimed range of at least 10 vol. % of at least one orthoformate). 
	Regarding claim 2, Manthiram further discloses the electrolyte composition of claim 1, wherein the orthoformate is as claimed, 	where each R independently is substituted alkyl (methyl in trimethoxymethane [0085]).
	Regarding claim 3, Manthiram further discloses the electrolyte composition of claim 2, wherein each R is C1 alkyl (methyl in trimethoxymethane [0085]).
	Regarding claim 5, Manthiram further discloses the electrolyte composition of claim 1, wherein the orthoformate is trimethylorthoformate (trimethoxymethane [0085]).
	Regarding claim 6, Manthiram further discloses the electrolyte composition of claim 1, wherein the active salt is lithium bis(trifluoromethanesulfonyl)imide ([0086] LiN(SO2CF3)2).
	Regarding claim 7, Manthiram further discloses the electrolyte composition of claim 1, wherein the solvent portion further comprises at least one co-solvent ([0085] regarding mixture of organic solvents).
	Regarding claim 8, Manthiram further discloses the electrolyte composition of claim 7, wherein the co-solvent is selected from an ether, a sulfone, or an ester ([0085] regarding ethers, sulfones, or esters, and regarding mixture of organic solvents).
	Regarding claim 9, Manthiram further discloses the electrolyte composition of claim 7, wherein the co-solvent is dimethoxyethane ([0085] regarding mixture of organic solvents).
	Regarding claim 10, Manthiram further discloses the electrolyte composition of claim 9, wherein the orthoformate is trimethylorthoformate (trimethoxymethane [0085]); and the active salt is lithium bis(trifluoromethanesulfonyl)imide ([0086] LiN(SO2CF3)2).
	Regarding claim 11, Manthiram further discloses the electrolyte composition of claim 10, further comprising LiNO3 ([0105] & [0107]).
	Regarding claim 13, Manthiram further discloses the electrolyte composition of claim 1, wherein the solvent that comprises 100 vol.% of at least one orthoformate (trimethoxymethane [0085], use of only this solvent i.e. 100 vol.% falls within the claimed range of at least 25 vol. % of at least one orthoformate).
	Regarding claim 14, Manthiram further discloses the electrolyte composition of claim 1, further comprising LiBr ([0086] regarding one or more ionic salts and LiBr).
	Regarding claim 15, Manthiram discloses a battery ([0076]-[0094]) comprising:
	(a) an electrolyte composition ([0084]-[0086]) comprising:
	an active salt ([0086]); and
	a solvent that comprises 100 vol.% of at least one orthoformate, based on the total volume of the solvent portion (trimethoxymethane [0085], use of only this solvent i.e. 100 vol.% falls within the claimed range of at least 10 vol. % of at least one orthoformate). 
	(b) an anode comprising a metal ([0077] lithium); and
	(c) a cathode comprising a sulfur-containing material ([0079] regarding material containing electroactive sulfur).
	Regarding claim 16, Manthiram further discloses the battery of claim 15, wherein the anode comprises lithium metal ([0077] lithium).
	Regarding claim 17, Manthiram further discloses the battery of claim 15, wherein the battery is a Li—S battery ([0075]).
	Regarding claim 18, Manthiram further discloses the battery of claim 15, wherein the orthoformate is as claimed, where each R independently is substituted alkyl (methyl in trimethoxymethane [0085]).
	Regarding claim 19, Manthiram further discloses the battery of claim 18, wherein each R is a C1 alkyl (methyl in trimethoxymethane [0085]).
	Regarding claim 21, Manthiram further discloses the battery of claim 15, wherein the orthoformate is trimethylorthoformate (trimethoxymethane [0085]).
	Regarding claim 22, Manthiram further discloses the battery of claim 15, wherein the active salt is lithium bis(trifluoromethanesulfonyl)imide ([0086] LiN(SO2CF3)2).
	Regarding claim 23, Manthiram further discloses the battery of claim 15, wherein the solvent portion further comprises at least one co-solvent ([0085] regarding mixture of organic solvents).
	Regarding claim 24, Manthiram further discloses the battery of claim 23, wherein the co-solvent is selected from an ether, a sulfone, or an ester ([0085] regarding ethers, sulfones, or esters, and regarding mixture of organic solvents).
	Regarding claim 25, Manthiram further discloses the battery of claim 23, wherein the co-solvent is dimethoxyethane ([0085] regarding mixture of organic solvents).
	Regarding claim 26, Manthiram further discloses the battery of claim 25, wherein the orthoformate is trimethylorthoformate (trimethoxymethane [0085]); and the active salt is lithium bis(trifluoromethanesulfonyl)imide ([0086] LiN(SO2CF3)2).
	Regarding claim 28, Manthiram further discloses the battery of claim 26, wherein the solvent that comprises 100 vol.% of at least one orthoformate (trimethoxymethane [0085], use of only this solvent i.e. 100 vol.% falls within the claimed range of at least 25 vol. % of at least one orthoformate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Manthiram et al. (US 20150349380 A1) as applied to claims 1 and 26 above, respectively and further in view of Chen et al. (CN 102810691 A – machine translation provided in this Office Action). 
	Regarding claim 12, Manthiram further discloses the electrolyte composition of claim 1, wherein the solvent that comprises at least one orthoformate (trimethoxymethane [0085]), but does not teach the solvent portion that comprises 10 vol. % to 75 vol. % of at least one orthoformate. 
		"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."  (see MPEP § 2144.06, I). 
	Manthiram teaches in particular examples 1 & 2, wherein the electrolyte was prepared with dimethoxyethane (DME [0085]) and 1,3-dioxolane (DOL; cyclic ester [0085]) of 1:1 v/v mixture solvent ([0107] & [0144]). Manthiram also discloses that the electrolyte can be a mixture of organic solvents ([0085]). 
	Thus, prior art suggest mixtures are usable, in which case using orthoformate as the solvent, one ordinarily skilled in the art before the effective filing date can select any other solvent in the claimed proportions.
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to use and optimize electrolyte organic solvent mixture of Manthiram.

	Regarding claim 27, Manthiram further discloses the battery of claim 26, wherein the solvent that comprises at least one orthoformate (trimethoxymethane [0085]), but does not teach the solvent portion that comprises 10 vol. % to 75 vol. % of at least one orthoformate. 
	"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."  (see MPEP § 2144.06, I).
	However, Manthiram teaches in particular examples 1 & 2, wherein the electrolyte was prepared with dimethoxyethane (DME [0085]) and 1,3-dioxolane (DOL; cyclic ester [0085]) of 1:1 v/v mixture solvent ([0107] & [0144]). Manthiram also discloses that the electrolyte can be a mixture of organic solvents ([0085]).
	Thus, prior art suggest mixtures are usable, in which case using orthoformate as the solvent, one ordinarily skilled in the art before the effective filing date can select any other solvent.
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to use and optimize electrolyte organic solvent mixture of Manthiram in the claimed proportions.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manthiram et al. (US 20150349380 A1) as applied to claims 2 and 18, above, respectively and further in view of Chen et al. (CN 102810691 A – machine translation provided in this Office Action).
	Regarding claim 4, Manthiram further discloses the electrolyte composition of claim 2, but does not teach wherein at least one R is phenyl or substituted phenyl.
	Chen teaches an electrolyte composition of lithium salt, non-aqueous solvent and an additive, wherein the additive has the structure ([0011] of non-translated Chen)

    PNG
    media_image1.png
    100
    128
    media_image1.png
    Greyscale

	wherein R1, R2, R3, R4 are each independently selected from one of alkyl, aryl, alkenyl, halogen, and R1, R2, R3, R4 are not halogen at the same time ([0015]). 
	While Manthiram teaches trimethoxymethane (orthoformate) as a possible electrolyte organic solvent ([0085]), it is immediately apparent to one of ordinary skill in the art that the orthoformate of Manthiram could be configured to have the aryl group instead of alkyl group, such as phenyl ([0017]), as taught in Chen.
	The instant specification states the orthoformate and the co-solvent have good miscibility with each other so that they can be mixed together ([0135]). The instant also states dimethoxyethane content facilitates salt solubility ([0136]).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to select orthoformate wherein at least one R is phenyl as taught by Chen, in order to improve miscibility and solubility.
	Regarding claim 20, Manthiram further discloses the battery of claim 18, but does not teach wherein at least one R is phenyl or substituted phenyl.
	Chen teaches an electrolyte composition of lithium salt, non-aqueous solvent and an additive, wherein the additive has the structure ([0011] of non-translated Chen)

    PNG
    media_image1.png
    100
    128
    media_image1.png
    Greyscale

	wherein R1, R2, R3, R4 are each independently selected from one of alkyl, aryl, alkenyl, halogen, and R1, R2, R3, R4 are not halogen at the same time ([0015]). 
	While Manthiram teaches trimethoxymethane (orthoformate) as a possible electrolyte organic solvent ([0085]), it is immediately apparent to one of ordinary skill in the art that the orthoformate of Manthiram could be configured to have the aryl group instead of alkyl group, such as phenyl ([0017]), as taught in Chen.
	The instant specification states the orthoformate and the co-solvent have good miscibility with each other so that they can be mixed together ([0135]). The instant also states dimethoxyethane content facilitates salt solubility ([0136]).
	Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date to select orthoformate wherein at least one R is phenyl as taught by Chen, in order to improve miscibility and solubility.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Okahara et al. (JP 2002270222 A – machine translation provided in this Office Action) regarding nonaqueous electrolytic solution containing orthoester, nonaqueous organic solvent, and lithium salt ([0015]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721